DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.  This Office Action is responsive to the Applicant's communication filed 12 July 2022.  In view of this communication and the amendment concurrently filed: claims 32-50 were previously pending; claims 33, 35, 40, 42, and 50 were cancelled by the amendment; and thus, claims 32, 34, 36-39, 41, and 43-49 are now pending in the application.
Response to Arguments
The Applicant’s arguments, filed on 12 July 2022, have been fully considered but are not persuasive.
The Applicant’s first argument (page 6, lines 17-27 of the Remarks) alleges that the amendments to claims 39 and 46, and the cancellations of claims 35, 42, and 50 have obviated the objections and previous grounds of rejection under 35 U.S.C. 112 thereof.  This argument is persuasive and said objections and said rejections have been withdrawn.
The Applicant’s second argument (page 7, line 1 to page 7, line 21 of the Remarks) alleges that Gründl does not disclose the permanent magnets disposed behind the flux concentrators.  In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  This limitation was originally disclosed by the Kusase reference, and now disclosed by a new secondary reference, making the argument that Gründl does not disclose it entirely moot.  
The Applicant’s third argument (page 7, line 21 to page 8, line 14 of the Remarks) alleges that Kusase does not disclose the new limitation of the independent claims, which recites the flux concentrators having “a same width along their thicknesses” as the permanent magnets mounted behind them.  This argument is persuasive as Kusase discloses magnets and flux concentrators with varying widths.  However, new grounds of rejection have been made in view of the Ishibashi reference, cited below, which does disclose magnets and flux concentrators having a same width across their thicknesses.  It is also noted that the Kober reference, previously cited, also discloses this limitation.
The Applicant’s fourth argument (page 8, line 14 to page 9, line 12 of the Remarks) alleges that neither Gründl nor Kusase discloses any motivation for their combination because neither reference discloses reducing leakage flux.  Firstly, this argument is moot since the combination of Gründl and Kusase is no longer applied in any ground of rejection.  Secondly, the fact that the Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Kusase disclosed providing the flux concentrators in front of the permanent magnets in order to concentrate magnetic flux thereby improving power output and cost performance (¶ 0067 of Kusase).  While this motivation is different from the Applicant’s reason for providing the flux concentrators, it is no less valid.  Likewise, the newly cited Ishibashi reference uses the flux concentrators to increase the magnetic saturation point, thereby increasing the magnetic flux density (¶ 0016 of Ishibashi).  This motivation is likewise different from the Applicant’s reason, but still valid motivation to combine the prior art teachings.
The Applicant’s remaining arguments (page 9, line 13 to page 10, line 10 of the Remarks) simply repeat the same arguments made earlier.  These arguments are unpersuasive for the same reasons given above.
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claim(s) 32, 34, 36-39, 41, and 43-49 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gründl et al. (US 5,723,933), hereinafter referred to as “Gründl”, in view of Ishibashi (JP 2007-006545 A), hereinafter referred to as “Ishibashi”.
Regarding claim 32, Gründl discloses a motor (fig. 1, 4; col. 14, lines 55-60) comprising: 
a) an inner rotor [52-54] and an outer rotor [56-58] with an ironless stator winding [32] therebetween (fig. 1-4; col. 15, lines 62-67; col. 16, lines 17-46); and 

    PNG
    media_image1.png
    803
    964
    media_image1.png
    Greyscale

b) the inner and outer rotors [52-54/56-58] each comprise flux concentrators [54’”/56’”] and permanent magnets [54’/54”/56’/56”], the permanent magnets [54’/54”/56’/56”] each comprise a pole surface (fig. 4; col. 16, lines 17-46; the north and south poled magnets are arranged on either circumferential side of non-polarized/neutral pieces).
Gründl does not disclose that the pole surfaces of a plurality of permanent magnets [54’/54”/56’/56”] face an adjacent flux concentrator [54’”/56’”], the flux concentrators [54’”/56’”] of the inner and outer rotors [52-54/56-58] have substantially a same width along their thicknesses as a respective permanent magnet pole there-behind and being located so as to mutually reinforce flux across the winding [32] such that the mutually reinforced flux across the winding [32] has substantially a non-fringing density across the winding [32].
Ishibashi discloses a motor comprising a rotor [1] comprising flux concentrators [3] and permanent magnets [11], the permanent magnets [11] each comprise a pole surface [ps], the pole surfaces [ps] of a plurality of permanent magnets [11] face an adjacent flux concentrator [3] (fig. 3, 5; ¶ 0010, 0018), the flux concentrators [3] of the rotor [1] have substantially a same width along their thicknesses as a respective permanent magnet pole [11] there-behind (fig. 5; the circumferential widths of elements [3] and [11] are identical) and being located so as to mutually reinforce flux across the winding [4] such that the mutually reinforced flux across the winding [4] has substantially a non-fringing density across the winding [4] (fig. 5, 8, 13; ¶ 0010; the side of the permanent magnet facing the winding is replaced with the flux concentrator [11]; since the magnet and flux concentrator structure disclosed by Ishibashi is identical to that of the present invention; the claimed function/characteristic of providing a non-fringing density is inherently disclosed in said structure, see MPEP 2112.01).

    PNG
    media_image2.png
    320
    762
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art when the invention was made to implement the magnet arrays of the inner and outer rotors of Gründl having flux concentrators located on the pole surface of the permanent magnets as taught by Ishibashi, in order to increase the magnetic flux saturation point thereby increasing the magnetic flux density generated by the Halbach array (¶ 0016 of Ishibashi).
Regarding claim 34, Gründl, in view of Ishibashi, discloses the motor of Claim 32, as stated above, wherein the winding [32] comprises turns each having a width, and wherein the flux concentrators [54’”/56’”] of the inner and outer rotors [52-54/56-58] have a width that is substantially a same width as a single winding turn (fig. 4; each individual winding turn is comprised of two sets of wires [38], one passing in each direction; the flux concentrators are approximately the same circumferential width as two sets of wires [38]).
Regarding claim 36, Gründl, in view of Ishibashi, discloses the motor of Claim 32, as stated above, wherein Ishibashi further discloses that the permanent magnets [11] comprise back magnets [1] located on a side of the flux concentrators [3] opposite the [ironless] stator winding [4] (fig. 5, 8, 13; ¶ 0010; the side of the permanent magnet facing the winding is replaced with the flux concentrator [11]; in the combination with Gründl, this is the side opposite the ironless winding).
Regarding claim 37 Gründl, in view of Ishibashi, discloses the motor of Claim 32, as stated above, wherein the flux concentrators [54’”/56’”] of the inner and outer rotors [52-54/56-58] are such that the reinforced flux across the winding [32] has substantially a non-fringing density across the winding [32] (fig. 4; col. 8, lines 4-12; the magnets and flux concentrators are disclosed as reducing leakage magnetic flux; since the magnet and flux concentrator structure disclosed by Ishibashi is identical to that of the present invention; the claimed function/characteristic of providing a non-fringing density is inherently disclosed in said structure, see MPEP 2112.01).
Regarding claim 38, Gründl, in view of Ishibashi, discloses the motor of Claim 32, as stated above, wherein the stator winding [32] comprises Litz wire conductor bundles [38] comprising elongated compressed cross-sections transverse to the direction of the magnetic field across the winding [32] (fig. 2-3; col. 5, lines 12-21; col. 15, line 62 to col. 16, line 10; the “twisted arrangement” of wires described in the reference is the same configuration as the Litz wire bundles known in the art).
Regarding claim 39, Gründl discloses a motor (fig. 1, 4; col. 14, lines 55-60) comprising: 
a) a dual rotor [40] comprising an inner rotor [52-54] and an outer rotor [56-58] each comprising a cylindrical configuration, the inner rotor [52-54] and [the] outer rotor [56-58] being secured together and separated by a gap therebetween (fig. 1-4; col. 15, lines 62-67; col. 16, lines 17-46); 
b) an ironless stator winding [32] between the inner rotor [52-54] and the outer rotor [56-58] (fig. 1-4; col. 15, lines 62-67; col. 16, lines 17-46); 
c) the inner and outer rotors [52-54/56-58] each comprise flux concentrators [54’”/56’”] and permanent magnets [54’/54”/56’/56”], the permanent magnets [54’/54”/56’/56”] each comprise a pole surface (fig. 4; col. 16, lines 17-46; the north and south poled magnets are arranged on either circumferential side of non-polarized/neutral pieces), and

    PNG
    media_image1.png
    803
    964
    media_image1.png
    Greyscale

d) wherein the stator winding [32] comprises Litz wire conductor bundles [38] comprising elongated compressed cross-sections transverse to the direction of the magnetic field across the winding [32] (fig. 2-3; col. 5, lines 12-21; col. 15, line 62 to col. 16, line 10; the “twisted arrangement” of wires described in the reference is the same configuration as the Litz wire bundles known in the art).
Gründl does not disclose that the pole surfaces of the permanent magnets [54’/54”/56’/56”] adjacent to a flux concentrator face the adjacent flux concentrator [54’”/56’”] so as to provide reinforcing magnetic flux through the adjacent flux concentrator [54’”/56’”], the flux concentrators [54’”/56’”] of the inner and outer rotors [52-54/56-58] being located so as to mutually reinforce flux across the winding [32] and wherein the flux concentrators of the inner and outer rotors have substantially a same width along their thicknesses as a respective permanent magnet pole there-behind.
Ishibashi discloses a motor comprising a rotor [1] comprising flux concentrators [3] and permanent magnets [11], the permanent magnets [11] each comprise a pole surface [ps], the pole surfaces [ps] of a plurality of permanent magnets [11] face an adjacent flux concentrator [3] (fig. 3, 5; ¶ 0010, 0018), the flux concentrators [3] of the rotor [1] have substantially a same width along their thicknesses as a respective permanent magnet pole [11] there-behind (fig. 5; the circumferential widths of elements [3] and [11] are identical) and being located so as to mutually reinforce flux across the winding [4] such that the mutually reinforced flux across the winding [4] has substantially a non-fringing density across the winding [4] (fig. 5, 8, 13; ¶ 0010; the side of the permanent magnet facing the winding is replaced with the flux concentrator [11]; since the magnet and flux concentrator structure disclosed by Ishibashi is identical to that of the present invention; the claimed function/characteristic of providing a non-fringing density is inherently disclosed in said structure, see MPEP 2112.01).

    PNG
    media_image2.png
    320
    762
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art when the invention was made to implement the magnet arrays of the inner and outer rotors of Gründl having flux concentrators located on the pole surface of the permanent magnets as taught by Ishibashi, in order to increase the magnetic flux saturation point thereby increasing the magnetic flux density generated by the Halbach array (¶ 0016 of Ishibashi).
Regarding claim 41, Gründl, in view of Ishibashi, discloses the motor of Claim 39, as stated above, wherein the winding [32] comprises turns each having a width, and wherein the flux concentrators [54’”/56’”] of the inner and outer rotors [52-54/56-58] have a width that is substantially a same width as a single winding turn (fig. 4; each individual winding turn is comprised of two sets of wires [38], one passing in each direction; the flux concentrators are approximately the same circumferential width as two sets of wires [38]).
Regarding claim 43, Gründl, in view of Ishibashi, discloses the motor of Claim 39, as stated above, wherein the stator winding [32] comprises Litz wire conductor bundles [38] comprising elongated compressed cross-sections transverse to the direction of the magnetic field across the gap (fig. 2-3; col. 5, lines 12-21; col. 15, line 62 to col. 16, line 10; the “twisted arrangement” of wires described in the reference is the same configuration as the Litz wire bundles known in the art).
Regarding claim 44, Gründl discloses a motor (fig. 1, 4; col. 14, lines 55-60) comprising: 
a) a dual rotor [40] comprising an inner rotor [52-54] and an outer rotor [56-58] each comprising a cylindrical configuration with an ironless stator winding [32] in a gap therebetween (fig. 1-4; col. 15, lines 62-67; col. 16, lines 17-46); and 
b) the inner and outer rotors [52-54/56-58] each comprising a permanent magnet arrays [54/56] comprising: 
(1) a plurality of flux concentrators [54’”/56’”] (fig. 4; col. 16, lines 17-46); 
(2) a plurality of permanent magnets [54’/54”/56’/56”] (fig. 4; col. 16, lines 17-46), and 

    PNG
    media_image1.png
    803
    964
    media_image1.png
    Greyscale

(3) wherein the plurality of flux concentrators [54’”] of the inner rotor [52-54] opposing the plurality of flux concentrators [56’”] of the outer rotor [56-58] across the gap so as to provide reinforcing magnetic fields across the gap (fig. 4; col. 16, lines 17-46).
Gründl does not disclose the permanent magnets [54’/54”/56’/56”] each having a magnetic moment such that the magnetic moment of each of the permanent magnets [54’/54”/56’/56”] adjacent to a flux concentrator [54’”/56’”] either all point in a direction toward an adjacent flux concentrator [54’”/56’”] or all point in a direction away from an adjacent flux concentrator [54’”/56’”]; and wherein the flux concentrators of the inner and outer rotors have substantially a same width along their thicknesses as a respective permanent magnet pole there-behind.
Ishibashi discloses a motor comprising a rotor [1] comprising flux concentrators [3] and permanent magnets [11], the permanent magnets [11] each comprise a pole surface [ps], the pole surfaces [ps] of a plurality of permanent magnets [11] face an adjacent flux concentrator [3] (fig. 3, 5; ¶ 0010, 0018), the flux concentrators [3] of the rotor [1] have substantially a same width along their thicknesses as a respective permanent magnet pole [11] there-behind (fig. 5; the circumferential widths of elements [3] and [11] are identical) and being located so as to mutually reinforce flux across the winding [4] such that the mutually reinforced flux across the winding [4] has substantially a non-fringing density across the winding [4] (fig. 5, 8, 13; ¶ 0010; the side of the permanent magnet facing the winding is replaced with the flux concentrator [11]; since the magnet and flux concentrator structure disclosed by Ishibashi is identical to that of the present invention; the claimed function/characteristic of providing a non-fringing density is inherently disclosed in said structure, see MPEP 2112.01).

    PNG
    media_image2.png
    320
    762
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art when the invention was made to implement the magnet arrays of the inner and outer rotors of Gründl having flux concentrators located on the pole surface of the permanent magnets as taught by Ishibashi, in order to increase the magnetic flux saturation point thereby increasing the magnetic flux density generated by the Halbach array (¶ 0016 of Ishibashi).
Regarding claim 45, Gründl, in view of Ishibashi, discloses the motor of Claim 44, as stated above, wherein the flux concentrators [54’”/56’”] of the inner and outer rotors [52-54/56-58] are such that the reinforced flux across the winding [32] has substantially a non-fringing density across the winding [32] (fig. 4; col. 8, lines 4-12; the magnets and flux concentrators are disclosed as reducing leakage magnetic; since the magnet and flux concentrator structure disclosed by Ishibashi is identical to that of the present invention; the claimed function/characteristic of providing a non-fringing density is inherently disclosed in said structure, see MPEP 2112.01).
Regarding claim 46, Gründl, in view of Ishibashi, discloses the motor of Claim 45, as stated above, wherein Ishibashi further discloses that the permanent magnets [11] comprise a plurality of back magnets [11] each adjacent to a respective one of the plurality of flux concentrators [3] on a side opposite the gap (fig. 5, 8, 13; ¶ 0010; the side of the permanent magnet facing the winding is replaced with the flux concentrator [11]; in the combination with Gründl, this is the side opposite the ironless winding).
Regarding claim 47, Gründl, in view of Ishibashi, discloses the motor of Claim 46, as stated above, wherein Ishibashi further discloses that the magnetic moments [arrows] of adjacent permanent magnets [11/12] are orthogonal (fig. 1; side magnets [12] are polarized in the circumferential direction while back magnets [11] are polarized in the radial direction; the circumferential and radial directions are orthogonal to one another).
Regarding claim 48, Gründl, in view of Ishibashi, discloses the motor of Claim 46, as stated above, wherein the stator winding [32] comprises Litz wire conductor bundles [38] comprising elongated compressed cross-sections transverse to the direction of the magnetic field across the gap (fig. 2-3; col. 5, lines 12-21; col. 15, line 62 to col. 16, line 10; the “twisted arrangement” of wires described in the reference is the same configuration as the Litz wire bundles known in the art).
Regarding claim 49, Gründl, in view of Ishibashi, discloses the motor of Claim 44, as stated above, wherein the winding [32] comprises turns each having a width, and wherein the flux concentrators [54’”/56’”] of the inner and outer rotors [52-54/56-58] have a width that is substantially a same width as a single winding turn (fig. 4; each individual winding turn is comprised of two sets of wires [38], one passing in each direction; the flux concentrators are approximately the same circumferential width as two sets of wires [38]).
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Cleveland (US 2008/0224557 A1) discloses a motor comprising Halbach arrays of permanent magnets.
Rabe, deceased (US 5,331,244) discloses a permanent magnet machine comprising two arrays of permanent magnets on either side of an ironless winding. 
Kober (US 3,334,254) discloses a motor comprising a permanent magnet rotor having flux concentrators with surfaces adjacent to the pole surfaces of a plurality of permanent magnets.
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael Andrews/
Primary Examiner, Art Unit 2834